DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR MEMORY DEVICE WITH PROTRUDING SEPERATING PORTIONS--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 12 and 20 recite(s) the language (emphasis added) “each of the first semiconductor layers and the second semiconductor layers is formed in a plurality of tiers that are coupled in the first direction, and each of the first portions is formed in a plurality of tiers”, where it is unclear if the two recitations of “plurality of tiers” are different from one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 11, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim, US 20150001460 A1.

As to claim 1, Kim discloses a semiconductor memory device (see Fig 25) comprising: 
a plurality of first insulating layers (see Fig 25 Ref 125) arranged apart from each other in a first direction (see Fig 25 Ref D3); a plurality of first interconnect layers (see Fig 4B Ref P) stacked alternately with the first insulating layers, and extending in a second direction (see Fig 25 Ref D1) intersecting the first direction; a plurality of second interconnect layers (see Fig 3 Ref P and  Fig 25 interconnects on opposite sides of Ref 131) stacked alternately with the first insulating layers, arranged adjacently (see Fig 13 Refs 134 and S) to the first interconnect layers in a third direction (see Fig 25 Ref D2) intersecting the first and second directions, and extending in the second direction; 
a plurality of first semiconductor layers (see Fig 25 Ref PL and Para [0102]) extending in the first direction and passing through the first interconnect layers and the first insulating layers; 
a plurality of second semiconductor layers (see Fig 25 Ref PL and Fig 25 semiconductor layers on opposite sides of Ref 131) extending in the first direction and passing through the second interconnect layers and the first insulating layers; and 
a separation region (see Fig 13B Ref 134) including a plurality of first portions (see Fig 12B Ref 131) and a plurality of second portions (see Fig 12B Ref 133), the first portions extending in the first direction, passing through the first insulating layers, being provided between the first interconnect layers and the second interconnect layers, and being arranged apart from each other in the second direction (see Fig 12B Ref 131), the second portions being provided between the first interconnect layers and the second interconnect layers, and protruding from an outer periphery of each of the first portions (see Fig 12B Ref 133), wherein 
the second portions protruding from adjacent ones of the first portions are linked to each other (see Fig 13B Ref 134), and the first interconnect layers and the second interconnect layers are separated from each other in the third direction by the first portions and the linked second portions (see Fig 25 Ref 131).

As to claim 4, Kim discloses the device according to claim 1, wherein 
a part of the first insulating layers is provided between one of the first portions and another one of the first portions that is adjacent to the one of the first portions (see Fig 25 Ref 125).

As to claim 5, Kim discloses the device according to claim 1, wherein 
a charge storage layer provided between one of the first semiconductor layers and one of the first interconnect layers (see Fig 4B Ref 135b).

As to claim 11, Kim discloses the device according to claim 1, wherein 
each of the first portions includes an air gap (see Para [0141]; first portions are air gaps, and second portions are not air gaps during a manufacturing step.), and each of the second portions does not include an air gap.

As to claim 13, Kim discloses the device according to claim 1, wherein 
an outer peripheral separation region (see Fig 25 Ref 131) that separates a memory cell array (see annotated image of Kim Fig 25 below) from a peripheral region (see annotated image of Kim Fig 25 below) thereof, the first insulating layers, the first interconnect layers, the second interconnect layers, the first semiconductor layers, and the second semiconductor layers form a part of the memory cell array, and the outer peripheral separation region has a structure that is substantially identical to a structure of the separation region (see Fig 25 Ref 131).


    PNG
    media_image1.png
    716
    888
    media_image1.png
    Greyscale


As to claim 14, Kim discloses the device according to claim 1, further comprising:
a third interconnect layer (see Fig 25 Ref CSL) extending in the second direction and provided on the first portions, wherein 
the third interconnect layer and the first portions include a first conductive layer (see Para [0179]).

As to claim 15, Kim discloses a semiconductor memory device (see Fig 3) comprising: 
a plurality of first insulating layers (see Fig 3 Ref 125) arranged apart from each other in a first direction (see Fig 25 Ref D3); a plurality of first interconnect layers (see Fig 4B Ref P) stacked alternately with the first insulating layers, and extending in a second direction (see Fig 3 Ref D1) intersecting the first direction; a plurality of second interconnect layers (see Fig 4B Ref P and Fig 3 interconnects on opposite sides of Ref 131) stacked alternately (see Fig 13 Refs 134 and S) with the first insulating layers, arranged adjacently to the first interconnect layers in a third direction (see Fig 3 Ref D2) intersecting the first and second directions, and extending in the second direction; a plurality of first semiconductor layers (see Fig 3 Ref PL and Para [0102]) extending in the first direction and passing through the first interconnect layers and the first insulating layers; a plurality of second semiconductor layers (see Fig 3 Ref PL and Fig 3 interconnects on opposite sides of Ref 131) extending in the first direction and passing through the second interconnect layers and the first insulating layers; and 
a separation region (see Fig 13B Ref 134) including an air gap (see Fig 13B Ref S, Fig 14, and Fig 15A) extending in the first and second directions and separating the first interconnect layers and the second interconnect layers in the third direction (see Fig 3 Ref S), wherein 
each of the first insulating layers includes a first stack portion that is stacked alternately with the first interconnect layers (see Fig 3 Ref 125), a second stack portion that is stacked alternately with the second interconnect layers (see Fig 3 Ref 125 and Fig 3 insulating layers on opposite sides of Ref 131), and a coupling portion that is provided in the separation region and that couples the first stack portion and the second stack portion (see Fig 7C Ref 136).

As to claim 16, Kim discloses the device according to claim 15, wherein 
the air gap includes a plurality of first portions (see Fig 13B Ref 131) and a plurality of second portions (see Fig 13B Ref 133; All portions are air gaps during a manufacturing step.), the first portions extending in the first direction, passing through the first insulating layers, being provided between the first interconnect layers and the second interconnect layers, and being arranged apart from each other in the second direction, the second portions being provided between the first interconnect layers and the second interconnect layers, and protruding from an outer periphery of each of the first portions, and the second portions protruding from adjacent ones of the first portions being linked to each other.

As to claim 19, Kim discloses the device according to claim 15, further comprising:
a charge storage layer provided between one of the first semiconductor layers and one of the first interconnect layers (see Fig 4B Ref 135b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 20150001460 A1, in view of Kaminaga, US 20200035694 A1.

As to claim 12, Kim discloses the device according to claim 1, wherein 
each of the first semiconductor layers and the second semiconductor layers is formed in a tier that are coupled in the first direction; and 
each of the first portions is formed in a tier that are coupled in the first direction.

Kim does not appear to explicitly disclose a plurality of tiers.

Kaminaga discloses a plurality of tiers (see Kaminaga Fig 8A Refs 148 and 72).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Kim, can have additional devices fabricated on top of it, as disclosed by Kaminaga. The inventions are well known variants of three-dimensional memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kaminaga’s attempt to reduce the die footprint of memory devices (see Kaminaga Para [0364]).

As to claim 20, Kim and Kaminaga disclose the device according to claim 16, wherein 
each of the first semiconductor layers and the second semiconductor layers is formed in a plurality of tiers (see Kaminaga Fig 8A Refs 148 and 72) that are coupled in the first direction; and 
each of the first portions is formed in a plurality of tiers (see Kaminaga Fig 8A Refs 148 and 72) that are coupled in the first direction.

Allowable Subject Matter
Claim(s) 2, 3, 6-10, 17, and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 2):
each of the first portions includes a first conductive layer, and each of the second portions includes a second insulating layer.

The prior art does not appear to disclose (as recited in claim 3):
a first length between centers of two adjacent ones of the first portions is less than double a second length from a center of one of the first portions to an outer periphery of one of the second portions corresponding to the one of the first portions.

The prior art does not appear to disclose (as recited in claim 6):
the first portions and the second portions include a second insulating layer, and do not include any conductive layers.

The prior art does not appear to disclose (as recited in claim 8):
each of the first portions and the second portions includes an air gap.

The prior art does not appear to disclose (as recited in claim 17):
the separation region includes an insulating film provided on a side surface and a bottom surface of the air gap.

The prior art does not appear to disclose (as recited in claim 18):
the separation region includes an insulating film that is locally provided between the air gap and each of the first interconnect layers, and between the air gap and each of the second interconnect layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eom, US 20130134493 A1 discloses second portions.
Shim, US 20120098050 A1 discloses a separation region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824  - 06/16/2022